DETAILED ACTION
Status of Claims
	Claims 1-5, 7 and 10-11 are pending.
	Claims 6 and 8-9 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
The previous grounds of rejection of claim 10 under 35 U.S.C. 112b stand. 
The previous grounds of rejection under 35 U.S.C. 103 stand.
New grounds of rejection of claim 11 are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the phrase “has no unevenness or no streak by visual observation” is indefinite because the terms “visual observation” are subjective and relative terms.  The metes are bound of the terms are not clearly defined since the phrasing is based on interpretation of a given observer.  Further, it is unclear what visibility is required.  It is unclear if any amplification assistance is permitted to observe.  The act of observing is subjective.  The claim is additionally indefinite because the term “no unevenness” is unclear.  It is unclear what surface or surface structure is required to achieve no unevenness.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP 2011-174146), in view of Sano et al. (US 2006/0210823), in view of Sheng et al. (CN 102965699) and in view of Shinozaki et al. (CN 104903495). 
Regarding claims 1-5, Sano discloses a method of producing an electrolytic copper foil (Solution), the method comprising:
Producing an electrolytic copper foil with a sulfuric acid-copper sulfate aqueous solution, an insoluble anode made of titanium coated with a platinum group element or an oxide thereof, a titanium cathode drum and generating a direct current between the two electrodes (Solution = forming an electrolytic copper foil by passing a direct current between an insoluble anode and a cathode drum facing the insoluble anode, in the presence of a sulfuric acid-copper sulfate aqueous solution not containing a heavy metal other than a copper metal, as an electrolytic solution, between the insoluble anode and the cathode drum, wherein the insoluble anode has a surface of a substrate covered with at least one material selected from the group consisting of a platinum group metal, and an oxide thereof); 
The electrolyte includes a nonionic water-soluble polymer such as polyglycerin, acetylene glycol or hydroxyethyl cellulose included in an amount in a range of 5 to 40 mg/L and optionally provided in 10 ppm (page 5, Table 1 = additive (A) is a water-soluble or dispersible nonionic organic compound in an amount from 5 to 15 ppm; also applied to instant claim 3);
Including an active organic sulfur compound such as sodium 3-mercapto-1-propanesulfonate in an amount of 2.0 to 40 mg/L and optionally 5 or 10 ppm (page 5, Table 1 = additive (C) which is a sulfonate salt of an active organic sulfur compound in an amount from 2 to 10 ppm; also applied to instant claim 4);
Including thiourea in an amount of 0.5 to 7.0 mg/L optionally in an amount including 3.0 ppm (page 5, Table 1 = additive (D) which is a thiourea-based compound in an amount from 2.5 to 15 ppm; also applied to instant claim 5); and
Including chloride ions in an amount including 20-70 mg/L optionally 30-40 ppm (page 5, Table 1 = additive (E) which is a chloride ion in an amount from 5 to 30 ppm).  The additive (D) and the additive (A) are added so as to have a ratio (D)/(A) of 0.3 (3 ppm/10 ppm; as applied to instant claim 2).  
	Sano discloses the claimed invention as described above.  Sano does not disclose additive A having a molecular weight of 200000 to 5000000.
	In the same field, Sano (‘823) discloses a method of producing electrolytic copper foil for a printed circuit board or lithium ion secondary cell anode current collecting body [0005] (= wherein the electrolytic copper foil is configured to be a negative electrode material in a secondary battery) wherein hydroxyethyl cellulose is present with a molecular weight of 250000 to 1600000. Sano teaches that when the molecular weight is lower than 250000 even when other additives are adjusted, a roughness of a matte side is not reduced, and a tensile strength is remarkably reduced with time and on the other hand, when a molecular weight exceeds 1600000, a desired electrodeposited copper foil with low surface roughness is obtained.  Sano teaches that an upper limit of a molecular weight does not determine properties of an electrodeposited copper foil with low surface roughness, however, as a molecular weight grows larger, a viscosity is increased and handling becomes difficult [0019].  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method with a soluble type nonionic organic compound such as hydroxyethyl cellulose with a molecular weight of 200000 to 5000000 because Sano teaches that hydroxyethyl cellulose may be present with a molecular weight of 250000 to 1600000 and such that when the molecular weight is lower than 250000 even when other additives are adjusted and a roughness of a matte side is not reduced [0019].  
	The combination of Sano (‘146) and Sano (‘823) does not disclose the electrolytic solution comprising a collagen peptide.  
	Sheng discloses a method of producing an ultra-thin electrolytic copper foil comprising a low molecular weight peptide which has an influence on the quality and physical properties including tensile strength and unit elongation of the ultra-thin electrolytic copper foil (page 3).  Sheng teaches that additives directly affect the properties of the copper foil.  Sheng teaches that the formed copper foil may have a thickness of 6 microns and that it is desirable to have foil thicknesses of less than 9 microns (pages 3-4).  Sheng teaches that the copper foil method achieves a balance or optimum relationship between tensile strength and elongation (pages 3-4).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a peptide because Sheng teaches that a peptide is included as an additive in an electrolytic copper solution to improve the quality and physical properties including tensile strength and unit elongation of the ultra-thin electrolytic copper foil (page 3).  
	Sheng does not disclose the peptide as a collagen peptide, however, Shinozaki discloses in the same field of endeavor a method of producing electrolytic copper foil including an organic additive such as Nippi peptide (PBF) in an amount including 1- 20 ppm (= collagen peptide, pages 7 and 13, “wherein the electrolytic solution contains 1 ppm to 20 ppm selected from the group consisting of thiourea-based compounds, 3-mercaptopropanesulfonate, hydroxyethyl cellulose, and peptides, [0086] and [0090] of Applicant’s supplemental English translation of Shinozaki).  Shinozaki’s electrolytic copper solution also contains similar additives as the cited prior art above including thiourea (page 13), 3-mercaptopropanesulfonate, hydroxyethyl cellulose (page 17) and chloride (pages 4 and 7).  Regarding the claimed ratio of (C)/(B) in a range from 0.3 to 04, given the amounts of the collagen peptide of Shinozaki and the sulfonate salt of Sano as described above, the ratio of the two components overlaps with the instant range (sulfonate of Sano 5 or 10 ppm /collagen peptide of Shinozaki 1-20ppm).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a collagen peptide because Shinozaki teaches in the same field of endeavor the inclusion of an organic additive such as a collagen peptide to produce the desired copper foil.  It would have been obvious to substitute the peptide of Sheng with the collagen peptide of Shinozaki for producing the same or similar predictable result.
	Regarding the claimed thickness from 7- 10 microns, the teachings of Sheng are inclusive of a 6 micron thick copper foil and Sheng further teaches that it is desirable to produce copper foils with thicknesses less than 9 microns.  Regarding the claimed tensile strength in a range of 500 MPa or more both immediately after being produced and 48 hours and lowering of the tensile strength of the electrolytic copper foil after being produced is suppressed, Sano (‘823) teaches that the method is produced with the concern of tensile strength being maintained over time.  Figure 1 of Sano (‘823) shows the maintained tensile strength over a five hour period.  Although the five hour period is not the claimed 48 hours, the concept of maintaining the tensile strength over time is clearly presented in Sano (‘823).  Sheng teaches that tensile strength is controlled by additive composition and teaches a balance between tensile strength and elongation (pages 3-4).  Sheng further teaches a tensile strength of 460 N/mm2 (abstract) which is close to the claimed range.  The electrolytic copper foil of Sano (‘146) has a tensile strength of 500 MPa (abstract, Table 2).  Therefore, given the combination of prior art, one of ordinary skill in the art would have a reasonable expectation of achieving a tensile strength over a period of time such as 48 hours.  Moreover, the claimed phrasing in regards to the tensile strength is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  
Regarding claim 7, referring to the claimed properties of the deposited foil (e.g. electrical conductivity, surface roughness, elongation percentage), the combination of prior art teaches the same methods and materials claimed therefore the properties would necessarily be present.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Moreover, Sano (‘146) discloses a surface roughness of 2.0 micron (abstract).  Sano discloses elongation percentage of 8.0 %. Further, Sano (‘823) discloses a surface roughness of both sides (Table 2) that fall within the claimed range. 
	Regarding claim 10, the instant claim is indefinite as described above. Sano (‘823) observes a surface of the deposit (Figure 3) which would appear to have no unevenness or stream by a user without electron micrograph assistance. 
Regarding claim 11, the combination above discloses the claimed invention therefore a surface roughness of 2.0 µm or less on both the front side and rear side would necessarily be present.  Further the cited references teach the following: Sano et al. (‘146) discloses a surface roughness of 2.0 µm (abstract) and values below 2.0 µm (Figure 2, [0076]); Sano et al. (‘823) discloses the method for producing a low surface roughness (title) including a matte side and shiny side with values of 2.0 µm and below (Table 2).  

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive. On page 7 the argument states that Sano (‘146) is directed towards a tape automated bonding and therefore does not disclose the claimed “wherein the electrolytic copper foil is configured to be a negative electrode material in a secondary battery”.  The Examiner respectfully disagrees with this analysis.  Sano et al. (‘823) discloses the copper foil for use as a lithium ion secondary anode current collector [0005].  
On page 7 the remarks are directed towards the thickness of the deposit.  The thickness of the deposits of the cited prior art is addressed on page 7 above. The cited prior art discloses a value within the claimed thickness range. The remarks in regards to the thickness refer to the concentration of chloride ions.  The chloride ion range of Sano (‘146) overlaps with the claimed range therefore a prima facie case of obviousness exists.  
The remarks on pages 7-8 refer to the crystal orientation, however, such remarks are not commensurate in scope with the claimed invention since the instant claims do not positively recite a crystal orientation.  Moreover, the crystal orientation is disclosed in Sano (‘146) (page 7).  
On page 8, the remarks acknowledge the teaching of Sano et al. (‘823) for disclosing a lithium ion secondary battery anode current collector.  
On page 9 the remarks note that Sano (‘146, ‘823) do not disclose a broader general range for the hydroxyethyl cellulose and therefore do not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis.  The hydroxyethyl cellulose range of Sano (‘146) (e.g. 5-40 mg/L, page 5, 10 ppm, Table 1) overlaps and/or falls within the claimed range.  
On page 9 the argument states that Sano et al. (‘823) does not disclose any examples of a lithium ion second cell cathode and therefore does not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis. Sano et al. (‘823) discloses the copper deposit for producing a lithium ion secondary battery anode current collector [0005].  In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(11)). A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ569 (CCPA 1982).
On page 10, the remarks erroneous state that Sano (‘146) discloses a range of additive (A) of 40-100 mg/L, however, Sano (‘146) discloses the amount of 5 to 40 mg/L. 
On pages 10-12, the arguments are directed towards attacking the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  On page 11, the remarks state that Sheng does not disclose the claimed concentration of additive (B) and therefore does not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis.  Shinozaki discloses collagen peptide in an amount of 1-20 ppm (pages 3 and 7) which overlaps with the claimed range. The combination of prior art is described above.  
On pages 11-12 the remarks are directed towards the inclusion of tungsten in the electrolyte of Shinozaki, however, as previously stated, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The tungsten of Shinozaki is acknowledged, however, the tungsten of Shinozaki is not required by the combination or prior art to carry out the electrodeposition of copper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795